                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE


 UNITED STATES OF AMERICA                     )
                                              )
 vs.                                          )   NO. 3:19-CR-19
                                              )
 ROBERTO ESQUIVEL-ALONSO                      )



                                        ORDER



       Magistrate Judge, Debra C. Poplin, filed a report and recommendation

recommending the court: (1) accept defendant’s pleas of guilty to Counts One and Two of

the Information; (2) adjudicate defendant guilty of the charges set forth in Counts One and

Two of the Information; and (3) find that defendant shall remain in custody until sentencing

in this matter [R. 39].     Neither party filed a timely objection to the report and

recommendation. After reviewing the record, the court agrees with the magistrate judge’s

report and recommendation.       Accordingly, the court ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation [R. 39] pursuant to 28 U.S.C. § 636(b)(1)

and ORDERS as follows:

       (1)    Defendant’s pleas of guilty to Counts One and Two of the Information are

              ACCEPTED;

       (2)    Defendant is hereby ADJUDGED guilty of the charges set forth in Counts

              One and Two of the Information; and

       (3)    Defendant SHALL REMAIN in custody until sentencing in this matter
    which is scheduled to take place on May 7, 2019 at 1:30 p.m. before the

    Honorable Pamela L. Reeves, United States District Judge.

SO ORDERED.

ENTER:



                              s/
                              UNITED STATES DISTRICT JUDGE




                                 2
